DETAILED ACTION

Acknowledgements
This Office action is in response to the Amendments filed on 15 October 2020. 
Claim 30 is pending.
Claims 1-29 and 31-36 are canceled.
Claim 30 examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 30 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
First, the current statutory subject matter test is performed and the claims recite a device or set of devices and therefore directed to a machine which is a statutory category.
Second, step 2A, Prong One: The claims recite a process for performing a banking transaction, receiving pre-staged ATM transactions at a bank server from a user device, receiving data from the user device, transmitting transaction information and generating response, displaying the transactions queue, verifying the user presence and receiving and displaying information received using a GU and executing the transaction and transmitting the information. The claims recite, under broadest reasonable interpretation, a process of organizing and managing human activity, because it addresses sending information to the banking institution, receiving information at the bank and processing information for a response, which under broadest reasonable interpretation amounts to transfer of information between parties based on certain criteria. This is managing personal behavior or relationships or interactions between people. The claimed limitations recite a process of organizing and managing human activity.
Moreover, those certain methods of organizing human activity (i.e., commercial or legal interactions) is a type of an abstract idea.
Because the present claims recite transaction processing, which fall into the category of certain methods of organizing human activity (i.e., an abstract idea), prong 2 of Step 2 test is performed.
Step 2A, prong two: The claims recite receiving signal, sensing and providing response to the signal, under its broadest reasonable interpretation, covers performance of collecting information from an individual and certain method of organizing a human activity but for the recitation of generic computer components such as GUI performing the general activities such as receiving information, displaying information and transmitting information. Under its broadest reasonable interpretation, the claims cover performance of the fundamental economic practice but for the recitation of generic computer components, then it falls within the human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In particular, the present claims do not recite improvements to the functioning of a computer or to any other technology or technical field. The present claims also do not recite other meaningful limitations that describes a process or product that applies the exception in a meaningful way; rather, the present claims recite certain methods of organizing human activity in conducting financial transaction environment.
Additionally, Step 2B test is performed. Additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor for collecting information, transferring information and processing information, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception “i.e. apply it” using a generic computer component cannot provide an inventive concept.
Accordingly, claim 30 is rejected as being directed to non-statutory subject matter.
Prior Art 35 USC § 102 and § 103
A prior art search has been conducted and no art was identified to reject the claims at this time.
Response to Arguments
In view of the amendments and corrections made to the claims the claims rejection based on 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are hereby withdrawn.
The applicants assert that the claims recite an improvement by stating that “a declaration from the inventor was submitted as evidence that the claimed subject matter is an improvement in the field of mobile payment/transaction technologies. In the Declaration, the inventor asserted that the claimed subject matter defines a technical improvement and explained the nature of the technical improvement provided by the claimed subject matter. Specifically, the inventor asserted that the queue transaction functionality enhances security.”
The Examiner respectfully disagrees.
The declaration of the inventor states that “the problem solved by my invention arises in fee Held of mobile payment, transaction technologies”, and further states that “The queue allows each accessor of fee account to execute a particular pre-staged transaction associated wife feat accessor. The transactions are thus managed by fee user without having to utilize multiple accounts or paper receipts, improving efficiency and security.” As indicated by the inventor and as recited in the claims the process involves staging a transaction prior to the actual execution, using a server computer system, a mobile phone and the supporting database that hold the pre-staged transaction information, using available database capabilities. Thus the claims neither effect a technical improvement nor device enhancement.
The claims recite a cardless ATM transaction processing where information is entered on a user device, an ATM processes the transaction and authenticates the user and executes the transaction. The claims recite, under broadest reasonable interpretation, a process of organizing and managing human activity, because it addresses sending information to the banking institution, receiving information at the bank and processing information for a response, which under broadest reasonable interpretation amounts to transfer of information between parties based on certain criteria. It is the claimed process is an abstract idea and the present claims do not recite improvements to the functioning of a computer or to any other technology or technical field.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory 
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d) (1) 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Murali K. Dega/
Art Unit 3697

/SAMICA L NORMAN/Primary Examiner, Art Unit 3697